DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Statement Regarding IDS
The Information Disclosure Statement of March 10, 2021 has been considered.  The fifteenth U.S. Patent Application Publication listed, “2015/0170254”, has not been initialed, because the inventors are listed as “Van et al.” instead of “Van Biljon et al.”  Examiner has, however, considered the document, and makes it of record on the attached Notice of References Cited. 

Claim Analysis - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 have been considered under 35 U.S.C. 101, as perhaps directed to an abstract idea in the area of commercial interactions.  However, the limitation of receiving information from a proximity detection device to determine at least one product location characteristic, although not technologically novel, is sufficient in combination with the other limitations of the independent claims to raise the claimed invention to significantly more than an abstract idea.  

Double Patenting
Claims 1, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 19, and 20 of U.S. Patent No. 10,963,832. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is essentially parallel to claim 1 of the ‘832 patent, reciting nothing to narrow the invention.  Instead, claim 1 of the instant application omits the operation of “determine, based on receiving the request, a delivery time for delivery of the product”, and then substitutes “receive information from a proximity detection device to determine at least one product location characteristic” for “receive, based on determining the delivery time, information from a proximity detection device to determine at least one product location characteristic”.  Further, claim 1 of the instant application broadens the final operation of claim 1 of the ‘832 patent by substituting “data identifying at least one of the product, the fulfillment time, the product location, or the geographic location for delivery” for “data identifying the product, the fulfillment time, the product location, and the geographic location for delivery”.  Claim 3 of the instant application is directly parallel to claim 3 of the ‘832 patent.  Claim 4 of the instant application is directly parallel to claim 4 of the ‘832 patent.  Claim 5 of the instant application is directly parallel to claim 6 of the ‘832 patent.  Claim 6 of the instant application is parallel to claim 9 of the ‘832 patent.  Claim 7 of the instant application is directly parallel to claim 7 of the ‘832 patent.     
Likewise, claim 8 of the instant application is essentially parallel to claim 8 of the ‘832 patent, reciting nothing to narrow the invention, but broadening the claimed matter much as claim 1 of the instant application in comparison with claim 1 of the ‘832 patent.  Claim 8 of the instant application is also broader than claim 8 of the ‘832 patent by reason of reciting “receiving, by a device, a request for a product” in place of “receiving, by a first device and from a second device, a request for a product”, and thereafter referring to “the device” instead of “the first device”.  In addition, claim 8 of the instant application does not contain a parallel to the step of claim 8 of the ‘832 patent, “providing, by the first device to the second device, information identifying the particular delivery option”.  Claim 9 of the instant application is directly parallel to claim 10 of the ‘832 patent.  Claim 10 of the instant application is directly parallel to claim 11 of the ‘832 patent.  Claim 11 of the instant application is directly parallel to claim 12 of the ‘832 patent.  Claim 12 of the instant application is directly parallel to claim 13 of the ‘832 patent.  Claim 13 of the instant application is directly parallel to claim 14 of the ‘832 patent.  Claim 14 of the instant application is essentially parallel to claim 16 of the ‘832 patent 
Likewise, claim 15 of the instant application is essentially parallel to claim 15 of the ‘832 patent, reciting nothing of significance to narrow the invention, but broadening the claimed matter much as claim 1 of the instant application in comparison with claim 1 of the ‘832 patent.  In addition, claim 15 of the instant application does not contain a parallel to two of the operations of claim 15 of the ‘832 patent, “receive, from a user device via a user interface, a request for a product”, and “provide, by the first device to the second device, information identifying the particular delivery option”.  Claim 15 of the instant application recites: “one or more instructions that, when executed by one or more processors, of a device, cause the device to”, in contrast to claim 15 of the ‘832 patent, which recites: “one or more instructions that, when executed by one or more processors, cause the one or more processors to”.  However, since one or more processors that can execute instructions and cause operations to be performed, must be part of a device or devices, this is a distinction with exceedingly little difference.  Claim 16 of the instant application is directly parallel to claim 17 of the ‘832 patent.  Claim 17 of the instant application is directly parallel to claim 19 of the ‘832 patent.  Claim 18 of the instant application is directly parallel to claim 20 of the ‘832 patent.  
Claim 2 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10.963,832 in view of official notice.  As set forth above, claim 1 of the instant application is rejected based on claim 1 of the ‘832 patent.  Official notice is taken that it is well-known for location information to be determined based on an input associated with a user device.  This could be done by a user speaking into a telephone to provide his updated location information, or by the user selecting alphanumeric characters to have the information transmitted, or by a GPS transceiver incorporated into or associated with the device.  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventors’ earliest priority filing for the geo-location information to be determined based on an input associated with a user device, for the obvious advantage of readily determining location information.
Claim 19 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10.963,832 in view of Kohli (U.S. Patent Application Publication 2018/0330320) and official notice.  As set forth above, claim 15 of the instant application is rejected based on claim 15 of the ‘832 patent.  Kohli discloses receiving an updated geographic location for delivery, or an indication to use the last reported location of a computing device, and providing updated instructions for delivery on that basis (paragraph 39; Figure 3).  Kohli does not disclose that an updated geographic location for delivery is received periodically, but official notice is taken that periodic updates are well known.  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventors’ earliest priority filing to cause the device to carry out the operations of claim 19, for the obvious advantage of causing delivery to the proper location of a user with a mobile user device, as in Kohli.  

Claims 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 5 of U.S. Patent No. 10,163,070.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is largely parallel to certain elements of claim 1 of the ‘070 patent, while omitting other elements of claim 1 of the ‘070 patent, and not significantly broadening the claimed invention, except for the recitation in claim 1 of the instant application that the device is to: “provide to a courier device associated with the particular delivery option, data identifying at least one of the product, the fulfillment time, the product location, or the geographic location for delivery.”  This is largely parallel to, although broader than, the language of claim 3 of the ‘070 patent.  Claim 7 of the instant application is essentially parallel to claim 5 of the ‘070 patent, although with verbal differences. 
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,163,070 in view of official notice.  As set forth above, claim 1 of the instant application is rejected based on claims 1 and 3 of the ‘070 patent.  As per claim 2, official notice is taken that it is well-known for location information to be determined based on an input associated with a user device.  This could be done by a user speaking into a telephone to provide his updated location information, or by the user selecting alphanumeric characters to have the information transmitted, or by a GPS transceiver incorporated into or associated with the device.  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventors’ priority earliest filing for the geo-location information to be determined based on an input associated with a user device, for the obvious advantage of readily determining location information.  
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,163,070 in view of Lisso (U.S. Patent 9,536,216).  As set forth above, claim 1 of the instant application is rejected based on claims 1 and 3 of the ‘070 patent.  Lisso teaches providing, to a user device, a notification to confirm a geographic location for delivery (column 12, lines 6-16; Figure 8B), the user device as such being implied by the teaching of email and text messages, which would require a device.  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventors’ priority earliest filing for the processors to be to provide, to the user device, a notification to confirm the geographic location for delivery, for the obvious advantage of confirming delivery to the proper location. 

Allowable Subject Matter
Claims 1-7 are rejected for Double Patenting, but recite allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Ramadge et al. (U.S. Patent Application Publication 2014/0297470), discloses a device (Figures 1, 2, and 11; paragraphs 30, 33, 34, and 108), comprising one or more memories, and one or more processors, at least implied as being communicatively coupled to the one or more memories (ibid.; also paragraphs 101-104 and 106-111).  Ramadge discloses the computer system operating to: receive, from a user device, a request for a product; and determine, based on the request, a geographic location for delivery of the product, and a delivery time for delivery of the product (Abstract; Figures 7A, 7C, and 7G; paragraphs 33, 34, and 83); identify, based on the request, a plurality of product locations that are located in a geographic region associated with the geographic location, each of the product locations being a location capable of providing the product (paragraphs 33, 34, 81, and 88; Figures 7G and 7I), and determine, based on at least one product location, a fulfillment time (paragraphs 75 and 89).  Moreover, Cao (U.S. Patent Application Publication 2016/0171584) expressly teaches preparation time for food items, and coordinating the arrival time of “delivery providers” based on preparation time (paragraphs 41 and 45).  Ramadge further discloses identifying at least one potential courier for each of a plurality of product locations, each potential courier being apparently capable of transporting the product from the product location to the geographic location (Abstract; paragraphs 34, 77, 83, and 88; Figures 6D, 7C, and 7G); selecting, based on the fulfillment time, the delivery time, the geographic location for delivery, and at least one courier characteristic associated with at least one potential courier, a particular delivery option (Abstract; paragraphs 34, 70, 73, 77, 78, 83, and 88; Figures 5C through 5F, 7C, and 7G).
Shiryan et al. (U.S. Patent Application Publication 2017/0185961) teaches providing a user device of a package recipient with data identifying at least two delivery options, and receiving, from the device of the recipient, a selection of one of the at least two delivery options (Abstract; paragraphs 48, 65-67, 117, and 122; Figures 5 and 6).
Ramadge does not disclose determining, based on geo-location information of the user device, a geographic location for delivery of the product, but geo-location information of devices (e.g., GPS) is well known.  Ramadge does not disclose receiving, based on determining the delivery time, information from a proximity detection device to determine at least one product location characteristic.  Proximity detection devices are well known, and Felt et al. (U.S. Patent Application Publication 2011/0106613) teaches detecting that a device is within a proximity of a product (paragraphs 33, 38, and 82), which can be considered a product location characteristic.  However, neither Felt nor any other prior art of record reasonably suggests receiving information from a proximity detection device to determine at least one product location characteristic, and determining, based on the at least one product location characteristic, a fulfillment time indicating a time at which the product will be at a product location and prepared for delivery.
The claims are also found patent-eligible under 35 U.S.C. 101.  Having the claimed invention depend on receiving information from a proximity detection device as recited (not simply involving the existence of a proximity detection device) in combination with the other operations recited is held to raise the claimed invention to significantly more than an abstract idea. 

Claims 8-14 are rejected for Double Patenting, but recite allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Ramadge et al. (U.S. Patent Application Publication 2014/0297470), discloses a device (Figures 1, 2, and 11; paragraphs 30, 33, 34, and 108), comprising one or more memories, and one or more processors, at least implied as being communicatively coupled to the one or more memories (ibid.; also paragraphs 101-104 and 106-111).  Ramadge discloses the computer system [device, for purposes of claim 8]: receiving a request for a product; and determining, based on the request, a geographic location for delivery of the product, and a delivery time for delivery of the product (Abstract; Figures 7A, 7C, and 7G; paragraphs 33, 34, and 83); identifying, based on the request, a plurality of product locations that are located in a geographic region associated with the geographic location, each of the product locations being a location capable of providing the product (paragraphs 33, 34, 81, and 88; Figures 7G and 7I), and determining, based on at least one product location, a fulfillment time (paragraphs 75 and 89).  Moreover, Cao (U.S. Patent Application Publication 2016/0171584) expressly teaches preparation time for food items, and coordinating the arrival time of “delivery providers” based on preparation time (paragraphs 41 and 45).  Ramadge further discloses identifying at least one potential courier for each of a plurality of product locations, each potential courier being apparently capable of transporting the product from the product location to the geographic location (Abstract; paragraphs 34, 77, 83, and 88; Figures 6D, 7C, and 7G); selecting, based on the fulfillment time, the delivery time, the geographic location for delivery, and at least one courier characteristic associated with at least one potential courier, a particular delivery option (Abstract; paragraphs 34, 70, 73, 77, 78, 83, and 88; Figures 5C through 5F, 7C, and 7G).
Shiryan et al. (U.S. Patent Application Publication 2017/0185961) teaches providing a user device of a package recipient with data identifying at least two delivery options, and receiving, from the device of the recipient, a selection of one of the at least two delivery options (Abstract; paragraphs 48, 65-67, 117, and 122; Figures 5 and 6).
Ramadge does not disclose determining, based on geo-location information, a geographic location for delivery of the product, but geo-location information of devices (e.g., GPS) is well known.  Ramadge does not disclose receiving, based on determining the delivery time, information from a proximity detection device to determine at least one product location characteristic.  Proximity detection devices are well known, and Felt et al. (U.S. Patent Application Publication 2011/0106613) teaches detecting that a device is within a proximity of a product (paragraphs 33, 38, and 82), which can be considered a product location characteristic.  However, neither Felt nor any other prior art of record reasonably suggests receiving information from a proximity detection device to determine at least one product location characteristic, and determining, based on the at least one product location characteristic, a fulfillment time indicating a time at which the product will be at a product location and prepared for delivery.
The claims are also found patent-eligible under 35 U.S.C. 101.  Having the claimed invention depend on receiving information from a proximity detection device as recited (not simply involving the existence of a proximity detection device) in combination with the other operations recited is held to raise the claimed invention to significantly more than an abstract idea.

Claims 15-19 are rejected for Double Patenting, and claim 20 is objected to as depending from a rejected claim, but claims 15-20 recite allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Ramadge et al. (U.S. Patent Application Publication 2014/0297470), discloses a device (Figures 1, 2, and 11; paragraphs 30, 33, 34, and 108), comprising one or more memories, and one or more processors, at least implied as being communicatively coupled to the one or more memories, with instructions stored on the memories, the memories being preferably non-volatile (ibid.; also paragraphs 101-104 and 106-111); some of the examples given (paragraph 111) are presumably non-transitory, and in any event, non-transitory computer-readable media are well-known.  Ramadge discloses the computer system operating to: determine a delivery time for delivery of a product (Abstract; Figures 7A, 7C, and 7G; paragraphs 33, 34, and 83); and identify, based on the request, a plurality of product locations that are located in a geographic region associated with the geographic location, each of the product locations being a location capable of providing the product (paragraphs 33, 34, 81, and 88; Figures 7G and 7I), and determine, based on at least one product location, a fulfillment time (paragraphs 75 and 89).  Moreover, Cao (U.S. Patent Application Publication 2016/0171584) expressly teaches preparation time for food items, and coordinating the arrival time of “delivery providers” based on preparation time (paragraphs 41 and 45).  Ramadge further discloses identifying at least one potential courier for each of a plurality of product locations, each potential courier being apparently capable of transporting the product from the product location to the geographic location (Abstract; paragraphs 34, 77, 83, and 88; Figures 6D, 7C, and 7G); selecting, based on the fulfillment time, the delivery time, the geographic location for delivery, and at least one courier characteristic associated with at least one potential courier, a particular delivery option (Abstract; paragraphs 34, 70, 73, 77, 78, 83, and 88; Figures 5C through 5F, 7C, and 7G).
Shiryan et al. (U.S. Patent Application Publication 2017/0185961) teaches providing a user device of a package recipient with data identifying at least two delivery options, and receiving, from the device of the recipient, a selection of one of the at least two delivery options (Abstract; paragraphs 48, 65-67, 117, and 122; Figures 5 and 6).
Ramadge does not disclose determining, based on geo-location information of the user device, a geographic location for delivery of the product, but geo-location information of devices (e.g., GPS) is well known.  Ramadge does not disclose receiving, based on determining the delivery time, information from a proximity detection device to determine at least one product location characteristic.  Proximity detection devices are well known, and Felt et al. (U.S. Patent Application Publication 2011/0106613) teaches detecting that a device is within a proximity of a product (paragraphs 33, 38, and 82), which can be considered a product location characteristic.  However, neither Felt nor any other prior art of record reasonably suggests receiving information from a proximity detection device to determine at least one product location characteristic, and determining, based on the at least one product location characteristic, a fulfillment time indicating a time at which the product will be at a product location and prepared for delivery.
The claims are also found patent-eligible under 35 U.S.C. 101.  Having the claimed invention depend on receiving information from a proximity detection device as recited (not simply involving the existence of a proximity detection device) in combination with the other operations recited is held to raise the claimed invention to significantly more than an abstract idea.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Young (U.S. Patent Application Publication 2004/0030604) discloses parcel or service delivery with partially scheduled tie windows.  Gupta et al. (U.S. Patent Application Publication 2017/0017521) disclose a dynamically adaptive, resource aware system and method for scheduling.  Swanson et al. (U.S. Patent Application Publication 2018/0109908) disclose determining service provider performance with ranged transmissions.
Roberts, “Metro can order dinner online,” discloses, inter alia, a user ordering diner, and being able to choose to pick it up, have it delivered as soon as possible, or at a specific time later in the day. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762, or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein, can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	October 30, 2022